                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN



JOE WELCH,

                           Petitioner,                        ORDER
      v.
                                                              19-cv-889-wmc
MATTHEW MARSKE,

                           Respondent.


      Petitioner Joe Welch, who was previously a federal prisoner incarcerated at the

Federal Correctional Institution in Oxford, Wisconsin, seeks post-conviction relief

pursuant to 28 U.S.C. § 2241. On May 21, 2021, the court issued an order directing

Welch to show cause as to why his petition should not be dismissed because his allegations

do not support a claim that he is being in violation of his Fourteenth Amendment rights.

The court advised Welch that if he did not respond by June 11, 2021, this claim would be

dismissed. That deadline has passed, and Welch has not responded to the court’s order,

nor has he reached out to the court seeking an extension of time to respond. Accordingly,

      IT IS ORDERED that Joe Welch’s petition for relief under 28 U.S.C. § 2241 is

DISMISSED. The clerk of court is directed to close this case.

      Entered this 30th day of June, 2021.

                                         BY THE COURT:
                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge


                                             1
